Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.

Response to Amendment
Applicant's amendment filed on 4/21/2022 have been entered and fully considered.  Claims 1, 2, 11, 16 and 18 are amended, claims 7 and 8 are canceled, and claims 1-6 and 9-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-6 and 9-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2008/0242271 A1) ,hereinafter Schmidt, in view of Witt-Ehsani (US 2013/0226580 A1), further in view of Apt (US 2019/0245970 A1). 

Regarding claim 1, Schmidt teaches a method (Figure 4), comprising: 
storing, in a memory of a mobile device, a first value for a user-interface parameter (Figure 4, Paragraphs 0006 and 0060; a default set of user preferences may be applied) of the mobile device provided by a user of the mobile device (Figure 4, Paragraphs 0006 and 0060; a default set of user preferences may be applied. The default preferences may be established by factory or vendor settings, or by user selection of a default profile of user preferences.  Default ring volume is equivalent to first value), wherein the user-interface parameter is configured to notify an incoming call to the user (Paragraphs 0006; the user-settable preference relates to a ringtone such that if a call is received); 
setting the user-interface parameter to a second value (Paragraph 0006; the user-settable preference) provided by the user (Paragraphs 0006; the user-settable preference relates to a ringtone such that if a call is received when the mobile telephone is present at the location or geographic area.  Paragraph 0057; a user preference is any settable value that relates to a function, operation, audible attribute, visual or displayable attribute, or similar characteristic or property of the mobile telephone 10, such as a ringtone that is played upon receipt of an incoming call and ringer volume (including silencing a ring)), wherein the second value is different from the first value (Figure 4 and Paragraphs 0006 and 0060; a default set of user preference is different from a user settable preference in audible attributes such as ringtone); 
determining, after setting the user-interface parameter (Paragraphs 0006; the user-settable preference relates to a ringtone such that if a call is received when the mobile telephone is present at the location or geographic area) to the second value (Paragraph 0006; the user-settable preference), that a user-predefined condition that is based at least in part on a geolocation of the mobile device satisfies a threshold (Figure 4 and Paragraph 0056; a preference or profile may be configured to match a location if the mobile telephone 10 is within a specified distance from the location in the user preference); and 
setting the user-interface parameter to a third value [according to published application paragraph 0014, the third value may be the same as first value or second value] (Figure 4 and Paragraphs 0059; the preference or preferences associated with the current location of the mobile telephone 10 may be applied) in response to determining that the user-predefined condition still satisfied the threshold (Figure 4 and Paragraph 0056; a determination is made as to whether a user preference is associated with the identified location or multiple user preferences (e.g., a profile of user preferences) is associated with the location. The preferences or profile may be user assignable for the corresponding location. Also, a preference or profile may be configured to match a location if the mobile telephone 10 is within a specified distance from the location).  
Schmidt may not specifically teach determining that a current time overlaps with a calendered item of the mobile device during which the user-interface parameter has been disallowed from changing to a third value; delaying a change of the user-interface parameter from the second value until the current time no longer overlaps with the calendared item of the mobile device; and after the delaying, setting the user-interface parameter to a third value.  In an analogous art, Witt-Ehsani teaches determining that a current time overlaps with a calendered item of the mobile device during which the user-interface parameter has been disallowed from changing to a third value (Paragraph 0052; the system would use calendar information to find start time of the presentation/meeting and store a delayed action to send a message to the device in order to set the ring to vibrate only, starting at that time); delaying a change of the user-interface parameter from the second value until the current time no longer overlaps with the calendared item of the mobile device (Paragraph 0052; use information from the calendar, the system stores a command to store a delayed action to send a message to the device, and send a message to the phone at the meeting end); and after the delaying, setting the user-interface parameter to a third value (Paragraph 0052; using calendar information to determine end of the meeting, and set the user's usual setting of ring and vibrate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt and Witt-Ehsani because it would allow fast setting to the phone according to user's preference and situation (Witt-Ehsani, Paragraph 0052).
The combination of Schmidt and Witt-Ehsani may not specifically teach an elapsed time for an operating condition of the mobile device satisfies a threshold; and setting the user-interface parameter in response to determining that the elapsed time satisfies the threshold.  In an analogous art, Apt teaches an elapsed time (Paragraphs 0044 and 0096; predetermined period of time has passed.  Paragraph 0340; the user can specify at least one time period during which the system for disabling phone ring tone profiles is automatically activated, with the time period specified by at least two of a group consisting of: a start time, an end time and duration) for an operating condition of the mobile device satisfies a threshold (Paragraphs 0044 and 0096; at least portion of said system of changing ringtone profile is activatable after a predetermined time period has passed); and setting the user-interface parameter in response to determining (Figure 2 and Paragraph 0336; determine which ringtone to use based on various factors.  Paragraph 0340; the user can specify at least one time period during which the system for disabling phone ring tone profiles is automatically activated, with the time period specified by at least two of a group consisting of: a start time, an end time and duration) that the elapsed time satisfies the threshold (Figure 2 and Paragraphs 0044 and 0096; at least portion of said system of changing ringtone profile is activatable after a predetermined time period has passed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt, Witt-Ehsani and Apt because it there is a need to provide a means whereby the signal of a pending incoming communication may be modified based on more than just the information pertaining to a single communication (Apt, Paragraph 0005).

Regarding claim 16, claim 16 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Schmidt teaches an apparatus (Figure 2), comprising: 
a screen (Figure 2 and Paragraph 0038; the mobile telephone may include a display); 
a memory to store a plurality of values for a user-interface parameter of the apparatus (Figure 2 and Paragraph ), wherein the user-interface parameter is configured to notify an incoming call to a user of the apparatus (Figure 2 and Paragraph 0038; The display 14 also may be used to visually display content received by the mobile telephone.  Paragraph 0057; a user preference is any settable value that relates to a function, operation, audible attribute, visual or displayable attribute, or similar characteristic or property of the mobile telephone 10, such as a ringtone that is played upon receipt of an incoming call and ringer volume (including silencing a ring)); and 
peripheral circuitry (Figure 2 and Paragraph 0042; the mobile telephone 10 includes a primary control circuit 20 that is configured to carry out overall control of the functions and operations of the mobile telephone 10. The control circuit 20 may include a processing device 22, such as a CPU, microcontroller or microprocessor. The processing device 22 executes code stored in a memory (not shown) within the control circuit 20 and/or in a separate memory, such as the memory 16, in order to carry out operation of the mobile telephone 10).

Regarding claims 2 and 18, the combination of Schmidt/Witt-Ehsani/Apt teaches all of the limitations of claims 1 and 16, as described above.  Further, Schmidt teaches wherein the user-predefined condition comprises a distance between a present location determined by a global positioning system (GPS) coupled with the mobile device and a reference location stored in the mobile device, an elapsed duration since setting the user-interface parameter to the first value, a predetermined quantity of calls from a particular phone number stored in the mobile device, a future time of a day, or a combination thereof (Paragraphs 0056; a user preference is associated with the identified location or multiple user preferences (e.g., a profile of user preferences) is associated with the location. The preference or profile may be configured to match a location if the mobile telephone 10 is within a specified distance from the location).
In addition, Apt teaches wherein the user-predefined condition comprises a predetermined quantity of calls from a particular phone number stored in the mobile device (Figure 2 and Paragraph 0336; the number of calls received from a given identifier determines the type of ringtone then the ringtone for that number of calls is chosen and used).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt, Witt-Ehsani and Apt because it there is a need to provide a means whereby the signal of a pending incoming communication may be modified based on more than just the information pertaining to a single communication (Apt, Paragraph 0005).

Regarding claims 3 and 19, the combination of Schmidt/Witt-Ehsani/Apt teaches all of the limitations of claims 1 and 16, as described above.  Further, Schmidt teaches wherein the first value is associated with a first area within a first radial distance (Paragraph 0058; the user preferences may be configured to have a proximity relationship with the associated location. For instance, a certain wallpaper may be associated with all locations that are within a one mile radius of a specified friend's home) from a first reference location stored in the mobile device (Figure 4 and Paragraph 0056; a preference or profile may be configured to match a location if the mobile telephone 10 is within a specified distance from the location in the user preference, Paragraph 0058; first reference location may be user's home), and wherein the second value is associated with a second area within a second radial distance (Paragraph 0058; the user preferences may be configured to have a proximity relationship with the associated location. For instance, a certain wallpaper may be associated with all locations that are within a one mile radius of a specified friend's home) from a second reference location stored in the mobile device (Figure 4 and Paragraph 0056; also, a preference or profile may be configured to match a location if the mobile telephone 10 is within a specified distance from the location in the user preference.  Paragraph 0058; second reference location may be user's workplace).

Regarding claims 4 and 17, the combination of Schmidt/Witt-Ehsani/Apt teaches all of the limitations of claims 1 and 16, as described above.  Further, Schmidt teaches wherein the user-interface parameter comprises a volume level of the mobile device, a vibration mode of the mobile device, a brightness level of a screen of the mobile device, or a combination thereof (Paragraph 0057; a user preference is any settable value that relates to a function, operation, audible attribute, visual or displayable attribute, or similar characteristic or property of the mobile telephone 10, such as a ringtone that is played upon receipt of an incoming call and ringer volume (including silencing a ring)).

Regarding claim 5, the combination of Schmidt/Witt-Ehsani/Apt teaches all of the limitations of claim 1, as described above.  Further, Schmidt teaches wherein the third value [third value equate to value applied when the user is at location defined in the user preference] is equal to the first value [first value equate to value set in user preference] (Figure 4 and Paragraphs 0056 and 0059; a determination is made as to whether a user preference is associated with the identified location or multiple user preferences (e.g., a profile of user preferences) is associated with the location. The preferences or profile may be user assignable for the corresponding location.  The preference or preferences associated with the current location of the mobile telephone 10 may be applied).

Regarding claim 6, the combination of Schmidt/Witt-Ehsani/Apt teaches all of the limitations of claim 1, as described above.  Further, Schmidt teaches wherein the third value differs from both the first value and the second value (Paragraph 0058; the user may configure attributes so that his or her ringtone is an upbeat song that is played back at high volume when the location corresponds to the user's home, but when the location is the user's workplace, the ringtone and volume setting may be more conservative in nature. As another example, the mobile telephone 10 may adopt a silent profile when the mobile telephone 10 is located at a movie theater, museum or performing arts venue. Furthermore, the user preferences may be configured to have a proximity relationship with the associated location. The mobile telephone 10 may be configured to take on different attributes by using various combinations of user preferences for a number of locations or regions).

Regarding claim 11, Schmidt teaches a method (Figure 4), comprising: 
storing, in a memory of a mobile device, a first value [Paragraph 0006; first value equates to ringer volume of incoming call at a specific location] for a user-interface parameter of the mobile device provided by a user of the mobile device and associated with a first reference location stored in the mobile device (Paragraphs 0006; the user-settable preference relates to a ringtone such that if a call is received when the mobile telephone is present at the location or geographic area.  Paragraph 0057; a user preference is any settable value that relates to a function, operation, audible attribute, visual or displayable attribute, or similar characteristic or property of the mobile telephone 10, such as a ringtone that is played upon receipt of an incoming call and ringer volume (including silencing a ring)); 
determining that the mobile device is in a first area within a first radial distance (Paragraph 0058; the user preferences may be configured to have a proximity relationship with the associated location. For instance, a certain wallpaper may be associated with all locations that are within a one mile radius of a specified friend's home) from the first reference location (Figure 4 and Paragraph 0056; determine if the mobile telephone 10 is within a specified distance from the location in the user preference) based on a present location of the mobile device determined by a global positioning system (GPS) coupled with the mobile device (Figure 4, Paragraphs 0054 and 0055; a location of the mobile telephone 10 is determined. The current location of the mobile telephone 10 may be determined using any appropriate positioning technology.  Location information may be determined by receipt of location data from a dedicated system, such as a global positioning system (GPS), Galileo satellite system or the like. Such data may be received via the position data receiver 44, if present as part of the mobile telephone 10); and 
setting the user-interface parameter to the first value based on determining that the mobile device is in the first area (Figure 4 and Paragraph 0056; a determination is made as to whether a user preference is associated with the identified location or multiple user preferences (e.g., a profile of user preferences) is associated with the location. The preferences or profile may be user assignable for the corresponding location. Also, a preference or profile may be configured to match a location if the mobile telephone 10 is within a specified distance from the location).  
Schmidt may not specifically teach determining that a current time overlaps with a calendered item of the mobile device during which the user-interface parameter has been disallowed from changing to a third value; delaying a change of the user-interface parameter from the second value until the current time no longer overlaps with the calendared item of the mobile device; and after the delaying, setting the user-interface parameter to a third value.  In an analogous art, Witt-Ehsani teaches determining that a current time overlaps with a calendered item of the mobile device during which the user-interface parameter has been disallowed from changing to a third value (Paragraph 0052; the system would use calendar information to find start time of the presentation/meeting and store a delayed action to send a message to the device in order to set the ring to vibrate only, starting at that time); delaying a change of the user-interface parameter from the second value until the current time no longer overlaps with the calendared item of the mobile device (Paragraph 0052; use information from the calendar, the system stores a command to store a delayed action to send a message to the device, and send a message to the phone at the meeting end); and after the delaying, setting the user-interface parameter to a third value (Paragraph 0052; using calendar information to determine end of the meeting, and set the user's usual setting of ring and vibrate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt and Witt-Ehsani because it would allow fast setting to the phone according to user's preference and situation (Witt-Ehsani, Paragraph 0052).
The combination of Schmidt and Witt-Ehsani may not specifically teach an elapsed time for an operating condition of the mobile device satisfies a threshold; and setting the user-interface parameter in response to determining that the elapsed time satisfies the threshold.  In an analogous art, Apt teaches an elapsed time (Paragraphs 0044 and 0096; predetermined period of time has passed.  Paragraph 0340; the user can specify at least one time period during which the system for disabling phone ring tone profiles is automatically activated, with the time period specified by at least two of a group consisting of: a start time, an end time and duration) for an operating condition of the mobile device satisfies a threshold (Paragraphs 0044 and 0096; at least portion of said system of changing ringtone profile is activatable after a predetermined time period has passed); and setting the user-interface parameter in response to determining (Figure 2 and Paragraph 0336; determine which ringtone to use based on various factors.  Paragraph 0340; the user can specify at least one time period during which the system for disabling phone ring tone profiles is automatically activated, with the time period specified by at least two of a group consisting of: a start time, an end time and duration) that the elapsed time satisfies the threshold (Figure 2 and Paragraphs 0044 and 0096; at least portion of said system of changing ringtone profile is activatable after a predetermined time period has passed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt, Witt-Ehsani and Apt because it there is a need to provide a means whereby the signal of a pending incoming communication may be modified based on more than just the information pertaining to a single communication (Apt, Paragraph 0005).

Claims 9, 10, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Witt-Ehsani and Apt, as applied in the claims above, further in view of Li et al. (US 2020/0374381 A1), hereinafter Li. 

Regarding claims 9 and 20, the combination of Schmidt/Witt-Ehsani/Apt teaches all of the limitations of claims 1 and 16, as described above.  Further, Schmidt teaches the user-interface parameter is set to the third value (Figure 4 and Paragraphs 0059; the preference or preferences associated with the current location of the mobile telephone 10 may be applied) and that the user-predefined condition has satisfied the threshold (Figure 4 and Paragraph 0056; a determination is made as to whether a user preference is associated with the identified location or multiple user preferences (e.g., a profile of user preferences) is associated with the location. The preferences or profile may be user assignable for the corresponding location. Also, a preference or profile may be configured to match a location if the mobile telephone 10 is within a specified distance from the location).
The combination of Schmidt/Witt-Ehsani/Apt may not specifically teach notifying the user that the user-predefined condition has satisfied the threshold.  In an analogous art, Li teaches notifying the user that the user-predefined condition has satisfied the threshold (Figures 13A, 13B, Paragraphs 0213-0215; it is assumed that the mobile terminal determines, based on a current routine and a positioning system, that the user arrives at a library after 10 minutes. A pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?").  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt/Witt-Ehsani/Apt and Li because it would provide a vibration alerting method for a mobile terminal and a mobile terminal, to adjust an amplitude parameter, a frequency parameter, and a vibration mode of a vibration alerting mode, so as to implement diversity of vibration alerting modes of the mobile terminal, and meet vibration requirements of the mobile terminal in different environments (Li, Paragraph 0004).

Regarding claim 10, the combination of Schmidt/Witt-Ehsani/Apt/Li teaches all of the limitations of claim 9, as described above.  Further, Li teaches wherein notifying the user further comprises: generating a verbal message using the mobile device, the verbal message directed to setting the user-interface parameter set to the third value; transmitting a text message to the mobile device, the text message directed to setting the user-interface parameter to the third value; displaying a pop-up window on a screen of the mobile device, the pop-up window including information directed to setting the user-interface parameter to the third value; or a combination thereof (Figures 13A, 13B, Paragraphs 0213-0215; a pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?".  After the user determines to go to the library, the user may tap a "Yes" button in the pop-up window The mobile terminal jumps to a vibration setting interface, and then the user manually adjusts a vibration amplitude and a vibration frequency in the vibration alerting mode).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt/Witt-Ehsani/Apt and Li because it would provide a vibration alerting method for a mobile terminal and a mobile terminal, to adjust an amplitude parameter, a frequency parameter, and a vibration mode of a vibration alerting mode, so as to implement diversity of vibration alerting modes of the mobile terminal, and meet vibration requirements of the mobile terminal in different environments (Li, Paragraph 0004).

Regarding claim 12, the combination of Schmidt/Witt-Ehsani/Apt teaches all of the limitations of claim 11, as described above.  Further, Schmidt teaches set the user-interface parameter to the first value (Figure 4 and Paragraphs 0059; the preference or preferences associated with the current location of the mobile telephone 10 may be applied), based on determining that the mobile device is still in the first area (Figure 4 and Paragraph 0056; a determination is made as to whether a user preference is associated with the identified location or multiple user preferences (e.g., a profile of user preferences) is associated with the location. The preferences or profile may be user assignable for the corresponding location. Also, a preference or profile may be configured to match a location if the mobile telephone 10 is within a specified distance from the location). 
The combination of Schmidt/Witt-Ehsani/Apt may not specifically teach prompting the user, whether to set the user-interface parameter to the first value.  In an analogous art, Li teaches prompting the user, whether to set the user-interface parameter to the first value (Figures 13A, 13B, Paragraphs 0213-0215; it is assumed that the mobile terminal determines, based on a current routine and a positioning system, that the user arrives at a library after 10 minutes. A pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?").  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt/Witt-Ehsani/Apt and Li because it would provide a vibration alerting method for a mobile terminal and a mobile terminal, to adjust an amplitude parameter, a frequency parameter, and a vibration mode of a vibration alerting mode, so as to implement diversity of vibration alerting modes of the mobile terminal, and meet vibration requirements of the mobile terminal in different environments (Li, Paragraph 0004).

Regarding claim 13, the combination of Schmidt/Witt-Ehsani/Apt/Li teaches all of the limitations of claim 12, as described above.  Further, Schmidt teaches determining that the user-interface parameter has been set to a second value different than the first value (Figure 4 and Paragraphs 0059; the preference or preferences associated with the current location of the mobile telephone 10 may be applied), wherein the second value has been provided by the user and associated with a second reference location stored in the mobile device (Paragraph 0058; the user may configure attributes so that his or her ringtone is an upbeat song that is played back at high volume when the location corresponds to the user's home, but when the location is the user's workplace, the ringtone and volume setting may be more conservative in nature. As another example, the mobile telephone 10 may adopt a silent profile when the mobile telephone 10 is located at a movie theater, museum or performing arts venue).
In addition, Li teaches prompting the user (Figures 13A, 13B, Paragraphs 0213-0215; a pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?").  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt/Witt-Ehsani/Apt and Li because it would provide a vibration alerting method for a mobile terminal and a mobile terminal, to adjust an amplitude parameter, a frequency parameter, and a vibration mode of a vibration alerting mode, so as to implement diversity of vibration alerting modes of the mobile terminal, and meet vibration requirements of the mobile terminal in different environments (Li, Paragraph 0004).

Regarding claim 14, the combination of Schmidt/Witt-Ehsani/Apt/Li teaches all of the limitations of claim 12, as described above.  Further, Schmidt teaches the user that the mobile device is in the first area based on determining that the mobile device is in the first area (Figure 4 and Paragraph 0056; a determination is made as to whether a user preference is associated with the identified location or multiple user preferences (e.g., a profile of user preferences) is associated with the location. The preferences or profile may be user assignable for the corresponding location).
In addition, Li teaches notifying, prior to prompting the user that the first value is available for the user-interface parameter (Figures 13A, 13B, Paragraphs 0213-0215; a pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?").  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt/Witt-Ehsani/Apt and Li because it would provide a vibration alerting method for a mobile terminal and a mobile terminal, to adjust an amplitude parameter, a frequency parameter, and a vibration mode of a vibration alerting mode, so as to implement diversity of vibration alerting modes of the mobile terminal, and meet vibration requirements of the mobile terminal in different environments (Li, Paragraph 0004).

Regarding claim 15, the combination of Schmidt/Witt-Ehsani/Apt teaches all of the limitations of claim 11, as described above.  Further, Schmidt teaches determining, after setting the user-interface parameter to the first value, that the mobile device is moved to a third location different from the present location (Figure 4; the diagram is a loop, the first round when preference associated with location A has been met, apply preference for location A. During second round of executing the loop, a new location may be determined, and therefore a new preference will be applied to the newly determined location); and storing the third value and the third location in the memory (Figure 4 and Paragraph 0056; a determination is made as to whether a user preference is associated with the identified location or multiple user preferences (e.g., a profile of user preferences) is associated with the location).
The combination of Schmidt/Witt-Ehsani/Apt may not specifically teach determining that the user has set the user-interface parameter to a third value different from the first value.  In an analogous art, Li teaches determining that the user has set the user-interface parameter to a third value different from the first value (Figures 13, 14, Paragraphs 0213-0215; it is assumed that the mobile terminal determines, based on a current routine and a positioning system, that the user arrives at a library after 10 minutes. A pop-up window pops up on the mobile terminal, to prompt the user that "You are going to arrive at the library 10 minutes later, do you need to adjust a vibration alerting mode?" If the user determines to go to the library, the user may tap a "Yes" button in the pop-up window, and then the mobile terminal directly presents an automatically adjusted vibration setting interface to the user).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Schmidt/Witt-Ehsani/Apt and Li because it would provide a vibration alerting method for a mobile terminal and a mobile terminal, to adjust an amplitude parameter, a frequency parameter, and a vibration mode of a vibration alerting mode, so as to implement diversity of vibration alerting modes of the mobile terminal, and meet vibration requirements of the mobile terminal in different environments (Li, Paragraph 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647             
/NIZAR N SIVJI/Primary Examiner, Art Unit 2647